Porter, J.
delivered the opinion of the court, Tfcfe petitioner states he purchased . from the defendant the unexpired time of a license. twhich he'had to keep a gambling house, and also his right of preference to have the license renewed.
That, by the terms of the contract the dfe£ lendanl was to have the benefit of the license tip to the period it expired, but that on that day, instead of permitting the petitioner to get it renewed in his name, the defendant, in violation of their contract, obtained the license in his own, by reason of which the plaintiff has *27been put to much expense and sustained great j
The answer dented the petition set forth any cause of action, and in case it did, it put at issue aii the allegations contained in it.
The judge refused to hear any evidence in support of the petition, and directed it to be dismissed with costs. The plaintiff appealed.
We think the judge did not err. The legislature of this state has thought proper to tax. for charitable purposes, establishments of this kind, and whatever difference of opinion may exist as to the policy of such a law, it is the duty of the courts to give it effect, and enforce its provisions, as they would any other. By the 9lh section of the act authorising the licensing houses of the description spoken of, it is provided. “ that the licenses contemplated by this act shall be given by the treasurer of the stale, and shall be for the term of one year, from the time of granting the same.” No person has an interest in the renewal of these licenses, which can form the subject matter of a contract; no more than any other officer of the state would have to sell his right, to be re-appointed to an office which, by law, h id a limited duration. The act, by fixing one year as *28tile duration of these license*». contemplated , not only the collection oí an annual revenue:. jjU| ¡{ie exercise of a salutary check on persons, whose: occupation is liable to be so much abused. No man then, con have a right to obtain a license, unless we should imagine a rigftjfounded on the treasurer of the state violating his duty, by making engagements to prevent the exercise of that discretion, which the law, for wise purposes, has conferred on him. in point of fact, we do not believe that officer made any such twgain, and if he did, the plaintiff's ease would not be mended by it. Ex turpi causa non oritur actio.
- Seghers for the plaintiff Canonge for the defendant
It is therefore ordered, adjudged and de creed, that the judgment, of the district court be affirmed with costs.